Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:  Closest prior art Vardharajan (US 2021/0046888) teaches “methods, apparatus, systems, and articles of manufacture (e.g., physical storage media) to facilitate application and portability of activity profiles and vehicle cabin configuration are disclosed. An example method includes receiving an activity profile and a user setting associated with a user. The activity profile is one of multiple predetermined activity profiles selectable by or associated with the user. The method includes applying the activity profile and the user setting to the vehicle to adjust at least one characteristic of the vehicle's cabin to facilitate a performance of an activity during navigation of the vehicle and/or while the vehicle is stationary. The activity profile and the user setting may be received during, prior to, or after receipt of data indicative of the user's identity. Applying of at least the activity profile to the vehicle may be performed upon successful authentication of the user.”  Additionally, KIM et al. (US 2021/0331702) teaches “a method for providing pickup and drop-off services to a user at designated locations using an autonomous vehicle. The method for providing transportation services using an autonomous vehicle according to an embodiment includes receiving driving information from a user terminal and identifying a destination on the basis of the received driving information, generating a driving path to the destination and transmitting the generated driving path to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167. The examiner can normally be reached Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN T NGUYEN/Primary Examiner, Art Unit 2683